PER CURIAM.
No question is presented on this appeal save one of faet. Appellant’s counsel, fully appreciating the issue, has met it squarely and attempted to explain all of the adverse testimony received at the hearing on the hypothesis of appellant’s birth in the United States. It is, of course, admitted that, if he were born in the United States, appellant is not subject to deportation, for clearly he has never lost the citizenship which such birth,, if shown, established.
It would serve no useful purpose to set forth here all the testimony upon which the Commissioner was justified in rejecting appellant’s story, or to take the space necessary to relate the statements and corroborating circumstances tending to establish the fact that appellant was California bom and reared. Sufficient it is to say that shortly before he was apprehended he was in Canada, either engaging in smuggling others of his race into the United States, or he was being smuggled into the United States himself. His statement that he was bom in California is offset by another statement by him made that he was born in Chicago and by other facts challenging the veracity of his statements as to his nativity, etc.
Upon a record such as the one before us, which discloses a conflict of testimony on the controlling issue in the case, the District Court, upon habeas corpus proceedings, could not disturb the findings of the Commissioner. Chin Ching v. Nagle (C. C. A.) 51 F.(2d) 64.
The judgment is affirmed.